IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 2, 2009

                                     No. 08-40464                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

OLIVER DAVIS

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CR-115


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Oliver Davis appeals his conviction for possession with intent to distribute
cocaine base (“crack cocaine”), contending that the district court erred by
granting an uncontested government motion in limine and by denying his motion
to suppress evidence obtained after a traffic stop and resulting vehicle search.
Finding no error, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 08-40464

       Davis was encountered by the Plano Police Department after an informant
arranged for an undercover purchase of narcotics.                  On May 3, 2007, that
informant made telephone contact with an individual known to him as “OB” to
arrange the purchase of crack cocaine in Plano, Texas. The informant provided
a physical description of “OB” and described Davis’s vehicle.1 Detective Stephen
Boyd finalized the telephone negotiation for three ounces of crack cocaine to be
delivered that night to a Denny’s Restaurant in Plano. Because of a power
outage at the Denny’s, Detective Boyd changed the meeting location to a nearby
gas station. “OB” told Detective Boyd that he would be driving a friend’s vehicle.
At the predetermined time, Boyd observed a brown Cadillac at the gas pumps
and saw Davis get out of the driver’s seat while on a cell phone. The informant
identified Davis’s vehicle. As Davis was seen using the phone, Boyd’s phone
rang, and the caller identification displayed the number that had been used by
“OB” during the earlier phone negotiation.
       After the officers identified Davis’s car, Davis moved to the passenger seat
of the vehicle and left the gas station. Other Plano officers, including Officer
Ben Thurmond, followed in a marked police car in order to make a traffic stop.
Thurmond claimed that the driver, later identified as Veronica Mitcham,
committed two infractions: failure to stop at a clearly marked stop line at a red
traffic light, and failure to maintain a single lane of traffic. Mitcham conceded
that she might have “straddled the line” while driving, but could not remember
for how long. Davis claimed that the traffic lights were not working because of
a power outage; however, three police officers and Mitcham stated that the lights
were functioning.

       1
         Prior to trial, the government filed a motion in limine to bar reference to the
informant’s juvenile criminal record. Davis’s counsel did not oppose the motion. At trial, Davis
was permitted to fully cross-examine the informant regarding his adult convictions, and the
jury heard extensive testimony about the informant’s prior adult convictions, arrests, drug use,
and drug sales. Davis never requested leave to raise the informant’s juvenile convictions, nor
did he proffer the information he would have elicited if permitted to do so.

                                               2
                                       No. 08-40464

       Officer Thurmond conducted a traffic stop, and approached the driver’s
side of the vehicle, where he encountered Mitcham, who did not have a driver’s
license. Thurmond claims he smelled a strong odor of burnt marijuana from the
vehicle. Thurmond testified that Davis later admitted that he had smoked
marijuana earlier in the day, and he was rolling a marijuana cigarette when the
traffic stop occurred. Thurmond also testified that both Davis and Mitcham gave
consent to search the car. Thurmond conducted an initial search of the car, and
found a marijuana blunt on top of the passenger side visor, a small baggie of
marijuana tucked under the dash, and another baggie of marijuana on
Mitcham’s person. Before being transported to jail, Mitcham admitted that
there was crack cocaine concealed in the seat cushion of the car.
       Due to poor lighting conditions, the fact that there was no shoulder on the
road, and the arrests of Mitcham and Davis, the officers transported the Cadillac
to the Plano Police Department to continue their search. Pursuant to that
search, the officers found approximately 79.83 grams of crack cocaine, black
digital scales, and small baggies consistent with the distribution of crack
cocaine.
       Davis filed a motion to suppress the evidence seized during the vehicle
search, claiming that: (1) the traffic stop was not supported by probable cause;2
(2) the scope of Officer Thurmond’s investigation was improper; and (3) the
warrantless search of the vehicle was not supported by probable cause and did
not constitute a search incident to arrest, inventory search, or consent search.
Davis’s motion to suppress was considered in a number of stages.                         The
magistrate court initially heard the testimony of four witnesses and determined

       2
          Davis claims that the driver did not commit the traffic violations, because (1) the
relevant “stop line” is faded, so it would have been impossible for Officer Thurmond to have
seen where Mitcham stopped the vehicle; (2) under Texas law, the state of the stop line
compelled Mitcham to stop “at the place nearest the intersecting roadway where the operator
has a view of approaching traffic on the intersecting roadway” rather than the faded line; and
(3) failure to maintain a single lane is not alone a traffic violation under Texas law.

                                              3
                                 No. 08-40464

that suppression should be denied. The court found that probable cause existed
for the traffic stop because of two traffic violations, and was also proper as an
investigatory stop; that both Mitcham and Davis gave consent to search the
vehicle; that the vehicle was taken to the Plano Police Department because of
weather, the time of day, and for safety reasons; and that Mitcham admitted
that there was crack cocaine in the vehicle.
      Davis later requested to reopen the suppression hearing in order to testify
about the circumstances of the traffic stop. The magistrate judge considered his
testimony, reiterated his belief that suppression was not called for, and
recommended by written report that the district court deny Davis’s motion. The
magistrate court again concluded that probable cause existed for the traffic stop
due to the two traffic violations. The court found that the scope of the stop was
reasonable, noting that Officer Thurmond testified that he smelled a strong odor
of marijuana and that Davis claimed ownership of the marijuana blunt and
baggie, and admitted to smoking marijuana earlier in the evening. The court
further held that Mitcham and Davis freely and voluntarily gave verbal consent
to search the vehicle, and that the actual search was justified in scope. The
district court adopted the findings and conclusions of the magistrate judge, and
denied the motion to suppress.
      During trial, the district court reopened the suppression hearing,
considering additional testimony regarding the propriety of the traffic stop
conducted by the Plano Police Department. The district court credited the
testimony of the officers, concluding that there was probable cause for the stop
due to the two traffic violations and the information regarding drug trafficking
that had been gathered by the officers. The court found that there was an odor
of marijuana in the car, which provided probable cause for the vehicle search.
Finally, the district court determined that Davis and Mitcham consented to the
search of the car.


                                       4
                                       No. 08-40464

       On appeal, Davis challenges the district court’s denial of his motion to
suppress, and claims that the court’s grant of an uncontested motion in limine
to exclude reference to the informant’s juvenile arrests was plainly erroneous.
     The district court’s grant of the government’s motion in limine is reviewed
for plain error, because Davis did not challenge the motion nor raise an objection
during trial. United States v. Graves, 5 F.3d 1546, 1552 (5th Cir. 1993); United
States v. Estes, 994 F.2d 147, 149 (5th Cir. 1993). “Unless the error is ‘so obvious
that our failure to notice it would seriously affect the fairness, integrity, or
reputation of judicial proceedings and result in a miscarriage of justice’, we will
not reverse the conviction.” Graves, 5 F.3d at 1552-53 (citations omitted).
       Davis contends that the district court plainly erred by granting the
government’s motion in limine, despite his counsel’s agreement that Federal
Rule of Evidence 609 would preclude admission of any evidence of the
informant’s juvenile conduct and subsequent failure to alert the district court
that he wished to raise the conduct in cross-examination.3 Davis was given wide
latitude to cross-examine the informant on his adult arrests, convictions, and
other bad acts that might impeach his character for truthfulness, so evidence of
juvenile wrongdoing would be cumulative. See United States v. Ashley, 569 F.2d
975, 979 (5th Cir. 1978) (“To whatever degree human nature allows a jury to
infer lack of veracity from proof of criminal conduct, we think that point was
reached in the instant case and the impeachment gave the jury adequate
information regarding the nature of the witness . . .”). Given the plain language
of Rule 609, the cumulative nature of any testimony to be elicited, and Davis’s



       3
         A defendant is generally not permitted to complain on appeal of an evidentiary error
that he invited or induced in the district court. United States v. Solis, 299 F.3d 420, 452 (5th
Cir. 2002). Here, Davis responded to the government’s motion by stating, “Your honor, I agree
with that. As far as the motion in limine is concerned, I’ll approach. Juvenile conduct is
generally inadmissible, and I’ll approach if something – if I believe something becomes
admissible. I’m not going to ask him any . . .”

                                               5
                                   No. 08-40464

thorough impeachment of the informant at trial, the district court’s grant of the
government’s motion in limine does not constitute plain error.
      “In considering a ruling on a motion to suppress, we review the district
court’s factual findings for clear error and its legal conclusions, including its
ultimate conclusion as to the constitutionality of the law enforcement action, de
novo.” United States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002). The district
court’s findings of fact need only be “plausible in light of the record as a whole.”
United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). “Where a district
court’s denial of a suppression motion is based on live oral testimony, the clearly
erroneous standard is particularly strong because the judge had the opportunity
to observe the demeanor of the witnesses.” United States v. Santiago, 410 F.3d
193, 197 (5th Cir. 2005). Further, the evidence presented at the suppression
hearing must be viewed “in the light most favorable to the prevailing party,
which in this case is the government.” United States v. Stevens, 487 F.3d 232,
238 (5th Cir.), cert. denied, 128 S. Ct. 336 (2007).
      “A police officer may stop a vehicle if he has probable cause to believe a
traffic violation has occurred.” United States v. Cole, 444 F.3d 688, 689 (5th Cir.
2006) (citing Whren v. United States, 517 U.S. 806, 810 (1996)). “The rule
established by the Supreme Court in Whren allows officers to justify a stop by
the occurrence of a traffic violation even though this is not the real reason for the
stop.” Id. Here, the district court considered the testimony of Officer Thurmond
and Veronica Mitcham, credited Thurmond’s testimony, and concluded that
Mitcham had committed two traffic violations under Texas law.
      Davis claims that there was no probable cause for the traffic stop, because
(1) it was impossible for Thurmond to have observed Mitcham failing to stop
behind the stop line from his vantage point behind the car; and (2) the faded
nature of the stop line compelled that she only stop “at the place nearest the
intersecting roadway where the operator has a view of approaching traffic on the

                                         6
                                   No. 08-40464

intersecting roadway.” TEX. TRANSP. CODE ANN. § 544.010 (Vernon 1995) (traffic
law applicable in the absence of a functioning stop light); see also TEX. TRANSP.
CODE ANN. § 544.007 (Vernon 1995) (“An operator of a vehicle facing only a
steady red signal shall stop at a clearly marked stop line. In the absence of a
stop line, the operator shall stop before entering the crosswalk on the near side
of the intersection.”)
      However, Thurmond testified that the rear wheels of the vehicle were over
the solid white line, and the exhibits admitted during the suppression hearing
show a distinct, though partially faded, stop line that could have been visible to
both the driver and to the police officer following behind. Whatever the state of
the stop line, Thurmond described the commission of what was at least
“arguably” a violation of the state statute. See Zucco, 71 F.3d at 190 (finding
probable cause where driver was “arguably in violation” of Texas traffic law).
The district court was permitted to – and did – credit that testimony.
      In addition, Officer Thurmond testified that Mitcham traveled over 1,000
feet while straddling the lane markings. Although Davis correctly notes that
switching lanes is not prohibited under Texas law, the conduct described by
Thurmond, and at least partially admitted by Mitcham, arguably constitutes a
violation of the Texas Transportation Code. See id.; TEX. TRANSP. CODE ANN. §
545.060 (Vernon 1995) (“An operator on a roadway divided into two or more
clearly marked lanes for traffic . . . (1) shall drive as nearly as practical entirely
within a single lane; and (2) may not move from the lane unless that movement
can be made safely.”). Again, the district court found as a matter of fact that
Mitcham had committed these infractions. The conclusion that Mitcham had
committed two traffic violations was certainly plausible in light of the record as




                                          7
                                         No. 08-40464

a whole, and is not clearly erroneous. Accordingly, the initial traffic stop was
proper under Terry v. Ohio, 392 U.S. 1 (1968).4
       In addition, the length of the traffic stop and resulting arrest of Davis were
appropriate. We have long held that the odor of marijuana alone may constitute
probable cause to search a vehicle and extend an individual’s detention. United
States v. Ibarra-Sanchez, 199 F.3d 753, 760 (5th Cir. 1999). Here, the district
court concluded that there was an odor of marijuana emanating from Davis’s
vehicle, providing probable cause to search the vehicle for marijuana and
continue the traffic stop. The discovery of marijuana, admission of Davis that
he had smoked marijuana earlier in the evening, and his claimed ownership of
the marijuana blunt and bag of marijuana provided probable cause for Davis’s
arrest.
       The district court found that Mitcham and Davis freely and voluntarily
gave consent to search the vehicle. A search pursuant to consent is a well-
settled exception to the Fourth Amendment’s warrant requirement. Schneckloth
v. Bustamonte, 412 U.S. 218, 219 (1973). “Voluntariness is a finding of fact
which we will reverse only if found clearly erroneous. The appellate review
standard is more deferentially applied when the evidence includes critical
credibility assessments.” United States v. Zucco, 71 F.3d 188, 191 (5th Cir.
1995). Here, the district court concluded that Mitcham and Davis’s consent to
search was voluntary, and this finding of fact is not clearly erroneous given the
evidence before the district court. See United States v. Sutton, 850 F.2d 1083,
1085-86 (5th Cir. 1988).




       4
          The stop was also justified as a stop related to the officers’ crack cocaine investigation;
however, we do not need to consider that issue, since the stop was warranted by Mitcham’s
traffic violations. See United States v. Causey, 834 F.2d 1179, 1184 (5th Cir. 1987) (en banc)
(“so long as police do no more than they are objectively authorized and legally permitted to do,
their motives in doing so are irrelevant and hence not subject to inquiry.”)

                                                 8
                                  No. 08-40464

      In addition,“[t]he automobile exception permits the authorities to search
a vehicle at the police station without a warrant provided the search is
supported by probable cause.”       Zucco, 71 F.3d at 191.      “The scope of a
warrantless search based on probable cause is no narrower – and no broader –
than the scope of a search authorized by a warrant supported by probable
cause.” United States v. Ross, 456 U.S. 798, 823 (1982). Therefore, “every part
of a vehicle which may conceal the object of the search may be searched.” Zucco,
71 F.3d at 191-92. Here, the search of the vehicle was justified by probable
cause.   First, the district court, crediting Officer Thurmond’s testimony,
concluded that Mitcham “readily admitted” that there was crack cocaine in the
vehicle. Combined with the prior information the officers had received about
Davis’s transportation of a cookie of crack cocaine, the narcotics deal brokered
by telephone, and the identification of Davis’s vehicle by the informant,
sufficient probable cause existed for a search of the entire vehicle. Accordingly,
the warrantless search of the vehicle was supported by probable cause, and the
district court’s denial of Davis’s motion to suppress was not erroneous.
      We therefore AFFIRM Davis’s conviction.




                                        9